Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Thurman (9,452,322) in view of Ito (8,684,870).  Note the basis for the rejections set forth in the office action filed October 14, 2020.  Regarding the amendments to claim 1, attention is again directed to Figures 52 and 53 and column 26, lines 33-48 and 57-64 of Thurman.  Here, Thurman shows the trip mechanism for the panels of the sports ball but also states that the length, size and number of trip mechanism can vary as well as the shape.  It would have been obvious to one of ordinary skill in the art to change the trip mechanism to include an additional V-shape in order to further influence the airflow of the football.  Attention is directed to the examiner’s notations on Figure 53 of Thurman showing the proposed modification.  

    PNG
    media_image1.png
    332
    657
    media_image1.png
    Greyscale

The proposed modification to include the additional V-shape trip mechanism is suggested by Thurman in stating that any number of trip mechanisms may be used in order to modify the airflow of the football.  This modification is an obvious duplication of parts and their associated functions.  Note MPEP 2144.04(VI)(B).  Further, the examiner’s notations on Figure 53 of Thurman show that the trip mechanism including the three V-shaped members defines an open polygon with at least five sides.  Each of the V-shaped members defines two sides of the polygon and the dotted lines as indicated by the examiner are the missing sides of the open polygon as recited.  
	Regarding the amendment to claim 3, note the examiner’s notation provided on Figure 53 of Thurman in the office action filed May 27, 2020.  As indicated the first linkage end point and the second linkage end point are spaced apart from each other.  
Claims 9-22 are rejected under 35 U.S.C. 103 as being unpatentable over Thurman (9,452,322) in view of Ito (8,684,870) and Reach (2,182,052).  Note the basis for the rejections set forth in the office action filed October 14, 2020.  Regarding the amendments to claim 16, note the rejection of claim 1 as these amendments are similar in scope.  Further, the examiner’s notations as provided above show that the modification of Figure 53 of Thurman defines an open polygon having at least five sides and missing only two sides as denoted by the dotted lines.  Further, the interior channel segments cooperate to define the topographical arrangement of open polygonal portions across a majority of the exterior surface of the cover.  Attention is directed to the combination of Thurman in view of Ito as set forth in the office action filed October 14, 2020 stating that it would have been obvious to one of ordinary skill in the art to apply the trip mechanisms across the majority of the exterior surface of the game ball in order to alter the aerodynamics of the ball.  
Claims 1, 3, 5, 6, 8-14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Berggren (8,617,011).  Note the basis for the rejections set forth in the office action filed October 14, 2020.  Regarding the amendments to claim 1, attention is again directed to Figures 7A-7F of Berggren showing the interior channel segments (25) provided within a center region of the panels.  Attention is directed to the examiner’s notations on Figure 7A of Berggren identifying the interior channel segments that divide the exterior surface into a plurality of polygonal portions having at least five sides.  The channel segments as shown define the topographical arrangement of polygonal portions across a majority of the exterior surface of the cover.  The segments as shown define only one side of the polygonal portions.  

    PNG
    media_image2.png
    348
    503
    media_image2.png
    Greyscale
.
	Regarding the limitation for the polygons to be missing at least one side, attention is directed to column 3, lines 18-37 of Berggren stating that the interior channel segments (25) are provided to enhance the aesthetics of the ball or enhance the aerodynamics or provide an individual with greater control over ball during kicking, dribbling, or passing.  Further, Berggren 
	Regarding claim 3, the channels segments as identified in Figure 7A of Berggren provide first and second linkage end points that are spaced apart as recited.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Berggren (8,617,011) in view of Krysiak (US 2009/0325742).  Note the basis for the rejections set forth in the office action filed October 14, 2020.
Response to Arguments
Applicant's arguments filed January 7, 2021 have been fully considered but they are not persuasive.  Regarding the combination of Thurman in view of Ito, the applicant contends that this combination lacks the teaching for the segments to define an open polygonal portion having at least five sides and missing at least one side as recited in amended claim 1.  The applicant contends that the V-shaped channels define triangular segments and thus do not provide the recited five sides.  However, this argument is not persuasive as the modification as presented above renders the amended claim limitations obvious.  Note the examiner’s notations to Figure 53 of Thurman increasing the number of V-shaped channel segments for the ball.  The additional .  
Regarding the rejection of claims 9-15 over the combination of Thurman in view of Ito and Reach, the applicant contends that this combination does not teach or render obvious the recited aggregate feature length for the channels on the cover.  The applicant states that the requirement to show the criticality is misplaced as the combination does not teach a range that overlaps or lies inside the claimed range, are merely close or encompasses a narrower claimed range as noted in MPEP 2144.05(I).  However, this argument is not persuasive as Thurman particularly teaches that the length, size, shape and number of trip mechanisms on the ball cover can vary.  Note column 26, lines 33-48 and 57-64 of Thurman.  Thurman teaches that the trip mechanism may be varied in order to alter the aerodynamic characteristics of the football.  Thus, Thurman establishes the length, size, shape and number of trip mechanisms as a result-effective variable, i.e., a variable which achieves a recognized result.  Thus, given the teachings of Thurman to alter the length, size, shape and number of trip mechanisms (which obviously alters the aggregate feature length of the channels), it would have been obvious to one of ordinary skill to arrive at an aggregate feature length of 750 centimeters in order to achieve a particular aerodynamic effect for the sports ball.  This length is one that would be achieved through routine experimentation given the suggestions of Thurman and lacking a showing of criticality for the particular aggregate length by the showing of a new and unexpected result obtained therefrom.  Note MPEP 2144.05(II)(B).   
Regarding the applicant’s argument that the combination of Thurman in view of Ito lacks the specific teaching for the aggregate length of the panels, it is noted that the channels segments as taught by Thurman obviously have a length and thus, teach an aggregate length as recited.  
Regarding claims 16-22, the applicant contends that the combination of Thurman in view of Ito and Reach lacks the teaching for the open polygonal portions to have at least five sides and missing at least one side but not more than three sides.  The applicant argues that the triangular shapes as taught by Thurman lack the teaching for at least five sides as recited.  The applicant points to Figures 3-6 of the instant specification showing the open polygons having five or more sides and missing a side.  However, this argument is not persuasive as the modification as presented above renders the amended claim limitations obvious.  Note the examiner’s notations to Figure 53 of Thurman increasing the number of V-shaped channel segments for the ball.  The additional V-shaped channel segments provide the recited five sides for the open polygons.  Further, the dotted lines identify missing sides of the open polygon as recited.  
Regarding claims 21 and 22, the applicant contends that the combination of Thurman in view of Ito and Reach lacks the teaching for the first and second aggregate deboss lengths as recited.  The applicant states that the requirement to show the criticality is misplaced as the combination does not teach a range that overlaps or lies inside the claimed range, are merely close or encompasses a narrower claimed range as noted in MPEP 2144.05(I).  However, this argument is not persuasive as Thurman particularly teaches that the length, size, shape and number of trip mechanisms on the ball cover can vary.  Note column 26, lines 33-48 and 57-64 of Thurman.  Thurman teaches that the trip mechanism may be varied in order to alter the aerodynamic characteristics of the football.  Thus, Thurman establishes the length, size, shape and number of trip mechanisms as a result-effective variable, i.e., a variable which achieves a 
Regarding claims 1-14 and 16-20 as being rejected over Berggren, the applicant contends that Berggren lacks the teaching for the open polygonal portion having at least five sides and missing at least one side as recited.  The applicant notes Figures 7A, 7C and 7D of Berggren.  However, this argument is not persuasive as Berggren renders these claim limitations obvious.  Attention is directed to the examiner’s notations provided on Figure 7A of Berggren shown above identifying the polygonal portions having at least five sides.  It is noted that Berggren particularly states that the interior channel segments (25) are provided to enhance the aesthetics of the ball or enhance the aerodynamics or provide an individual with greater control over ball during kicking, dribbling, or passing.  Further, Berggren states that the segments may have a circular, triangular, square, rectangular, hexagonal, or any regular or non-regular shape and that these shapes may be varied.  Note column 5, lines 1-19 and column 3, lines 18-37 of Berggren.  Given this suggestion, it would have been obvious to one of ordinary skill in the art to form the polygons as identified in the examiner’s notations with an open side in order to alter the aerodynamics of the ball or for aesthetics of the ball or for providing an individual with greater 
Regarding claims 9-16, 21 and 22, the applicant argues that Berggren does not teach the recited first aggregate deboss length, the recited second aggregate deboss length and the recited aggregate feature length.  The applicant contends that the requirement to show the criticality is misplaced as Berggren does not teach a range that overlaps or lies inside the claimed range, is merely close or encompasses a narrower claimed range as noted in MPEP 2144.05(I).  However, this argument is not persuasive as Berggren particularly teaches that the interior channel segments (25) are provided to enhance the aesthetics of the ball or enhance the aerodynamics or provide an individual with greater control over ball during kicking, dribbling, or passing.  Further, Berggren states that the segments may have a circular, triangular, square, rectangular, hexagonal, or any regular or non-regular shape and that these shapes may be varied.  Note column 5, lines 1-19 and column 3, lines 18-37 of Berggren.  Thus, Berggren establishes the shape and number of channel segments as a result-effective variable, i.e., a variable which achieves a recognized result.  Given the teachings of Berggren to alter the shape and number of channel segments (which obviously alters the aggregate feature length of the channels), it would have been obvious to one of ordinary skill to arrive at an aggregate feature length of 750 centimeters or a first aggregate deboss length from 135-150 centimeters and a second aggregate deboss length between 600-650 centimeters in order to achieve a particular aesthetic to the ball or enhance the aerodynamics or to provide greater control of the ball during kicking, dribbling, or passing.  This length is one that would be achieved through routine experimentation given the 
Further, the particular design for the channel segments is obvious given the teachings of Berggren and lacking a showing of significance for the particular design and because it appears that the design as suggested by Berggren would accomplish similar purposes.  Note MPEP 2144.04(IV)(B).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B WONG/            Primary Examiner, Art Unit 3711